JS 44 (Rev. 11/15)                                   CML COVER
                                Case 1:20-cv-02137-JEJ-EBC       SHEET
                                                           Document 1 Filed 11/17/20 Page 1 of 10
The JS 44 civil cover sheet and the information contained herein _neither replace nor supplement the fil_ing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Jud1c1al Conference of the United States m September I 974, 1s required for the use of the Clerk of Court Tor the
                                                                                                                                                                                                                        0     /
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                       Zykeern Johnson                                                             DEFENDAi''ffS
                                                                                                                                                  B. Fisher, ?. Yoder, ?. Shope,
                                                                                                                                                  ?. Killinger and?. Rivello
        (b) County of Residence of First Listed Plaintiff                                                           County of Residence of First Listed Defendant
                                       (£YCEPT IN U.S. PLAINTIFF CASES)                                                                               (IN U. S. PlAJNTIFF CASES ONLY)
                                                                                                                    NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                               THE TRACT OF LAND INVOLVED.

         ( c) Attorneys {Firm Name, Address, and Telephone Number)                                                   Attorneys   (l[Known)




II. BASIS OF JURISDICTION (Place an "X" in One Box Only)                                              III. CITIZENSHIP OF PRINCIPAL                                  PARTIES tplacean "X"inOneBoxforPlaintiff

0        I    U.S. Government
                 Plaintiff
                                            -,;3    Federal Question
                                                      (U.S. Government Not a Party)
                                                                                                               (For Diversity Cases Only)

                                                                                                          Citizen ofTrus State
                                                                                                                                        PTF
                                                                                                                                        O I
                                                                                                                                                        DEF
                                                                                                                                                        O I
                                                                                                                                                                                        and One Box for Defendant)

                                                                                                                                                                   Incorporated or Principal Place
                                                                                                                                                                                                       PTF
                                                                                                                                                                                                        O 4
                                                                                                                                                                                                                DEF
                                                                                                                                                                                                                 O 4
                                                                                                                                                                     of Business In This State

0 2           U.S. Governmcnl                0 4    Diversily                                             Citizen of Another State          0    2       0    2    Incorporated and Principal Place        0   5     0 5
                 Defendant                            (Indicate Citizenship of Parties in Item Ill)                                                                   of Business In Another State

                                                                                                          Citizen or Subject of a           0     3      0    3    Foreign Nation                          0 6       0 6
                                                                                                            Forei211 Counttv
    IV. NATURE OF SUIT (Place an "X" in One Box Only)
I                CO:'iTRACT                                            TORTS                              , FORFEITliRElPEl'IALTY                 -~         BA NKRUPTCY , ·-13.·: ,..,,._ OTHER STATUTES ...,_...,I
0        I IO Insurance                          PERSONAL L"IIJURY             PERSONA L lNJURY           0 625 Drug Related Seizure              0 422 Appeal 28 USC 158                 0 375 False Claims Act
0        120 ~larine                        0 310 Airplane                   0 365 Personal Injury -            of Property 21 USC 881            0 423 Withdrawal                        o   376 Qui Tam (3 1 use
0        130 Miller Act                     0 315 Airplane Product                  Product Liabili1y     0 690 Other                                   28 USC 157                                 3729(a))
0        140 Negotiable Instrument                    Liabilily              0 367 Health Care/                                                                                           0   400 State Reapportionment
0        150 Recovery of Overpayment        0 320 Assault, Libel &                 Pharmaceutical                                                  -,   PROPERTY RI GHTS            ,.    0   4 10 Anti trust
              & Enforcement of Judgmenl              Slander                       Personal Injury                                                0     820 Copyrights                    0   430 Banks and Banking
    0    15 1 Medicare Act                  0 330 Federal Employers·               Product Liability                                              0     830 Pa1ent                        0   450 Commerce
    0    152 Recovery of Defaulted                    Liability              0 368 Asbestos Personal                                              0     840 Trademark                     0   460 Deportation
              Student Loans                 0 340 Marine                            Injury Product                                                                                        0   470 Racketeer l.nfluenced and
              (Excludes Veterans)           '.J 345 Marine Product                  Liability                           LABOR                   ,, "'S0<'1AL SEC'URITY
    0    153 Recovery of Overpayment                  Liabili1y               PERSONAL PROPERTY           .J 7 IO Fair Labor Standards             0 861 HIA (139511)
                                                                                                                                                                                 ""'°'"   0
                                                                                                                                                                                                   Corrupt Organizations
                                                                                                                                                                                              480 Consumer Credit
               of Veteran's Benefits        0 350 Motor Vehicle              0 370 Other Fraud                     Act                             0 862 Black Lung (923)                 0   490 Cable/Sat TV
    0     160 Stockholders' Suits           0 355 Motor Vehicle              0 37 1 Truth in Lending      0    720 Labor/Management                0 863 DIWCIDIWW (405(g))               0   850 Securities/Commodities/
    0     190 Other Contract                         Product Liabilily       0 380 Other Personal                  Relations                       0 864 SSID T itle XV1                           Exchange
    0     l 9l Contract Product Liability   0 360 Other Personal                    Property Damage       :J   740 Railway Labor Act               0 865 RSI (405(g))                     0 890 Other Statutory Actions
    0     196 Franchise                              Injury                  0 385 Property Damage        0    751 Family and Medical                                                     0 891 Agricultural Acts
                                             0 362 Personal Injury•                 Product Liability               Leave Act                                                             0 893 Environmental Matters
                                                     Medical Malpractice                                  .J   790 Other Labor Litigation                                                 0 895 Freedom oflnfonnation
I             REAL PROPERTY                        ClvlL RI G HTS             PRISONE R PETITIONS         :J   791 Employee Retirement             • FEDERAL TAX SUITS ••.                      Act
 0       2 10 Land Condemnation              Cl 440 Other Civil Rights         Habeas Co r pus:                    Income Securily Act            0 870 Taices (U.S. Plaintiff            0 896 Atbitration
 0       220 Foreclosure                     '.J 441 Voting                  0 463 Alien Detainee                                                       or Defendant)                     0 899 Administrative Procedure
 0       230 Rent Lease & Ejectmenl          :J 442 Employment               0 510 Motions 10 Vacate                                              0 871 IRS-Third Party                         Act/Review or Appeal of
 0       240 Tons 10 Land                    0 443 Housing/                        · Sentence                                                           26 USC 7609                             Agency Decision
 0       24l Tort Product Liability                   Accommodations         0 530 General                                                                                                0 950 Constitutionalily of
  0      290 All Other Real Property         :J 445 Amer. w/Disabilities •   0 535 Death Penally           ;.>.... ~ L\-IMI GRATION .,.,,,_,.                                                   State Statutes
                                                     Employment                Other:                     0 462 Naturalization Application
                                             0 446 Amer. w/Disabiliries •    0 540 Mandamus & Other       0 465 Other Immigration
                                                     Other                   JC 550 Civil Rights                   Actions
                                              0 44 8 Education               0 555 Prison Condition
                                                                             0 560 Civil Detainee•
                                                                                     Conditions of
                                                                                     Confinement

    V, 0 R1 GIN (Place an "X" in One Box Only)
    lll('t
        Original .    0 2 Removed from                            0 3        Remanded from            0 4 Reinstated or ' O 5 Transferred from                      0 6 Multidistrict
               Proceeding              State Court                           Appellate Court              Reopened            Another District                          Litigation
                                                                                                                                      (specify)
                                                 Cii!c! U.S. Civil Sta~te under which you are fili ng           (Do not ciujurisdictional statutes unless diversity):

    VI. CA US E OF ACTION b.77~u..!..~s~.
                           Brief description of cause:
                                                                     ,..;•~=-~~------------------------
                                                    Failure To Protect
    VIL REQ UESTED IN     0 CHECK lF THJS IS A CLASS ACT ION                                                    DEM..\:'iD S                                      CHECK YES only if demanded in comp laint:
         COMPLAINT:         UNDE R RULE 23, F.R.Cv:P.                                                           $500,001.00                                       JURY DE MAND:        ~Yes       O No
    VIII. RELATED CASE(S)
                                                     (See instructions):
                 IF ANY                                                      JUDGE                                                                       DOCKET NUMBER
        DATE                                                                      SIGNATURE OF ATTORNEY OF RECORD


        FOR OFFICE USE ONLY

             RECEIPT#                   AMOUNT                                       APPL YlNG IFP                                   JUDGE                                   MAG. JUDGE
              Case 1:20-cv-02137-JEJ-EBC
              FORM                       Document
                   TO BE USED BY A PRISONER        1 Filed
                                            IN FILING      11/17/20
                                                      A CIVIL RIGHTSPage 2 of 10
                                                                     COMPLAINT

                                   IN THE UNITED STATES DISTRICT COURT
                                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


(l) Zykeem Johnson, #KJ-8494
     (Name of Plaintiff)           (Inmate Number)
      1111 Altamont Blvd.
     (Address)
      Frackville, PA. 17931
(2)_ _ _ _ _ _ _ _ _ _ _ _ __
     (Name of Plaintiff)           (Inmate Number)                              I/ o<.O--Cf/-Z/S J
                                                                                    (Case Number)

     (Address)

     (Each named party must be numbered,
      and all names must be printed or typed)

                           vs.                                                    CIVIL CO~fPLAINT

(l)Unit Manager B. Fisher
      C.Orrectional Officer Yoder                                            r\Le.D
(2)'_ - - - - - - - - - - - -                                               scRAN10N
(3) C.Orrectional      Officer Shope
                                                                            NO'J 1 1 ?.020
     (!fames of Defendants)
(4) C.Orrectional _Officer Killinger
     (Each named party must be numbered,
      and all names must be printed or typed)                         per
(5) Deputy Superintendent Rivello
                        TO BE FILED UNDER:          ✓     42 U.S.C. § 1983 -STATE OFFICIALS
                                                 _ _ 28 U.S.C. § 1331 - FEDERAL OFFICIALS

I.       PREVIOUS LAWSUITS

         A.       If you have filed any other lawsuits in federal court while a prisoner, please list the caption and case
                  number including year, as well as the name of the judicial officer to whom it was assigned:
                    No previously lawsuits




                                                                  1
            Case 1:20-cv-02137-JEJ-EBC Document 1 Filed 11/17/20 Page 3 of 10
II.    EXHAUSTION OF ADMINISTRATIVE REMEDIES

       In order to proceed in federal court, you must fully exhaust any available administrative remedies as to
       each ground on which you request action.

       A.      Is there a prisoner grievance procedure available at your present institution?    LY     es        No

       B.      Have you fuj.ly exhausted your available administrative remedies regarding each of your present
                       ✓
               claims? - -Yes - -No
       C.      If your answer to "B" is Yes:
                                                 I filed an inmate grievance, #779522-19, to
               1. What steps did you talce? _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                    completion including all available appeals.

               2. What was the result? Denied at each level.




       D.      If your answer to "B" is No, explain why not: _ _ _ _ _ _ _ _ _ _ _ _ __




ill.   DEFENDANTS

       (1) Name of first defendant: _B_._F_i_s_h_er_ _ _ _ _ _ _ _ _ _ _ _ _ _ __

         Employed as Unit Manager                                  at S.C . I. Smithfteld
         Mailing address: 1120 Pike St. Huntingdon, PA. 16652
     (2) Name of second defendant: _?,..,·..,Y..,o_d_e_r_ _---,,.......,,,---=----,=---..,...........-r-..-..-------
         Employed as Correctional Officer                          at S.C. I. Smithfield
         Mailing address: 1120 Pike St. Huntingdon, PA. 16652
     (3) Name of third defendant: _?_•.,,.-Sh.,..,o=--=pe::-:--_ _ _ _ _ _ _ _ _ _ _ _ _ _ __
         Employed as Correctional Officer                          at S.C. I. Smithfield
         Mailing address: 1120 Pike St. Huntingdon, PA. 16652
             (List any additional defendants, their employment, and addresses on extra sheets if necessary)
IV. STATEMENT OF CLAIM

    (State here as briefly as possible the facts of your case. Describe how each defendant is involved, including
  dates and places. Do not give any legal arguments or cite any cases or statutes. Attach no more than three
extra sheets if necessary.)

       1.         On December 18, 2018, approximately               1.:10 p.m.,      Plaintiff arrived

               at the Behavioral Management Unit, ("BMU"), to conduct his scheduled

               rounds as a Certified Peer -Support Specialist, ("CPSS").



                                                               -2
          Case 1:20-cv-02137-JEJ-EBC Document 1 Filed 11/17/20 Page 4 of 10


     2_          Plaintiff was informed by defendant Killinger he would
              have to engage in an one-on-one meeting with inmate Coit.

              Plaintiff objected and informed defendants Killinger and

              Shope      that      Coit      had     threatened             to     throw   feces     and
              physi~ally harm him.
     3.          Plaintiff         was     forced       to      meet        with    Coit    over     his
              objections.         Shortly       thereafter            defendants      Killinger      and

              Shope escorted Cciit to the dayroom                       unrestrainedimmediately
              upon entering the dayroom defendants Killinger and Shope
              (see attached)
V.   RELIEF

     (State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases or
     statutes.)

     1.        Enter          declaratory             judgment              stating        that        the
               actions/inaction of the defendants constituted deliberate

                indifference to Plaintiff's health and safety in violation

               of Plaintiff's Eighth and Fourteenth· Amendment rights.


     2.        Award      monetary        damages       in      the     following amounts: (1)
                $150,000.00 compeusatory damages,                       (2) $350,000.00 puHitive
                damages; (3) $1.00 nominal damages jointly and/or severally
                against the defendants to this action. Any other relief the

                Court     deems      equitable        or       just    or    to    which   it     appears

                Plaintiff is entitled.
     3.




                                                           3
       Case 1:20-cv-02137-JEJ-EBC Document 1 Filed 11/17/20 Page 5 of 10


                            ADDITIONAL DEFENDANTS

(4) C.O. ?. Killinger
Employed as Correctional Officer at S.C.I. Smithfield
Mailing Address: 1120 Pike St. Huntingdon, PA. 16652
(5) ?. Rivello
Employed as Deputy Superintendent at S.C.I. Smithfield
Mailing Address: 1120 Pike St. Huntingdon, PA. 16652
                               ADDITIONAL FACTS
locked the door.
(4) Inmate Coit said to Plaintiff "I told you I was going to get
you" and began to viciously attack Plaintiff.
(5) During the assault inmate Coit repeatedly hit Plaintiff in the
face, neck, back, head and midsection.
(6)   The   attack   on   Plaintiff continued until     defendant   Killinger
indiscriminately sprayed OC (pepper-spray) into the room.
(7) As a result of the OC spray Plaintiff was temporarily blinded,
gasping for oxygen and defenseless.
(8) Following the employment of OC spray inmate Coit briefly stopped
his assault on Plaintiff but quickly resumed            the assault as     the
responding officers encountered difficulties opening the door.
(9) Inmate Coit was ultimately subdued and plaintiff was escorted to
the medical department where he received medical treatment.
(10) On or about December 12, 2018, prior to the assault, Plaintiff
informed defendant Yoder that Coit had threatened to kill him due to
Plaintiff's refusal to pass contraband.
(11) In response to that information defendant Yoder told Plaintiff
that "Coit is a nut case."
                                       3a
         Case 1:20-cv-02137-JEJ-EBC Document 1 Filed 11/17/20 Page 6 of 10


(12)    Before    then,    December 11,       201 8 ,    Plaintiff informed defendant

Fisher     that   inmate Coit       requested he pass contraband to which he

refused.

( 13)    Plaintiff        further    informed           defendant   Fisher     that     Coit

called     Plaintiff      a   "fucking   cop"       and     a' "bitch   ass   nigger"    and

threatened to throw "shit" on him and "beat him the fuck up."

(14)    Defendant    Fisher's       response      to     that   information    was    simply

· "Coit is crazy and a lost cause."




                                         3b
    Case 1:20-cv-02137-JEJ-EBC Document 1 Filed 11/17/20 Page 7 of 10




I declare under penalty of perjury that the foregoing is true and correct.




         Signed this




                                                        4
                    Case 1:20-cv-02137-JEJ-EBC Document 1 Filed 11/17/20 Page 8 of 10

.----t--1                ._.,u¼uc~ ()::,-\61o:e1' -3(J<i?O                _   _     _ _        .
; . . . . . . _ _ __ _ _ _ _ J - - -_ _ _   __ _ _   _ - -~       ~           0000-52n         ---<

                                                                  1)_.. 0 -_C:#" J~ ~.8 4_q~ ~-~
- - - -H- -.----                 .3CI- Ere«:: l(.v i Ile _ cJ
                                     _________
                 - -H             LL\\ A\tq_(Y)oJ)±Bco\eLt:\~
                             ----------


- - - - - - - t + - - - - - - -Fcac ~"i IIt; Pefln~Vta,()LCf J7q3 l
_ _____.gE-~_A0~1Dls-¼fu-61L-e _f--e-e. (§15{).d'.)J_ __
i-.-----..!-'-eac_C\ert of                              G:vr+J        -        -        - .-
                                  -- _ _ _ _ M:J oar0-e.,_ ·1 'S                          _
,            ,,~K{::ern &hnSoG-:>.D.o;:'.'C__nomb-ec:K~i I                                     ._._.
1 - - - ~ - -~ _a rcu~O ·, o ro ~ - a...+ f-e-n o ~ ,l.vafl :1q                                  I
1                    ,   ~ t-u.-t-e _Co_c_ uc±, on C\ l Ios1- L tcfrl.Q__o        - __         __.
                           mcK_v l \ \-e,: , ~          -Cto_s--ec\_io j'h~LS er)V-e Lo ~
I                    11iS_ q _. ci~i      Co.O"lp\aJn=I- =!" w}~b
                                              \.....P..l3ht:::>
------~-To. .fd-e ID.~~ , a.t€ ~ . Ac.coro?a f\ 1eel w
- - - -· •"'4- Cam f L~~ o+- 1:s, 01 cb~c L-fuc 1h£_Sgn
I         _J ·              ...i 4QQ.ct)_osb. ~
                  ' . - r-, ~
       l~OQ1':r._ot                                - :lX)_ -~) s_ _i-o _ _
                                              .u--3SD.

- - - ~..-~°".El for 'm_j Ci \I:, LR~~ .C0..('l)r lc:w.tl--4-i I (!5----
                         .--e_~   1n \ts_-ef\:\-\t_e¼<-1, )~ additLQJ\~~4isD,C()
_______,.s to_f2-'::J foe :the- Sro I rus±nAti____v-e,_ ~-e.. ·, f~
- - - -apf-l t:Ca lO l-£- - - - -         -            . - -_~
                                      _ I-£ th-e 1t50.00
                                                      &Jm·Ln\s±ra±(V'e_
             F-e. e 'ts f\Q-:r Of~i ca.'a \.e du-e_TO -fh--e...-.no~~ 1G~ -
- - - - -H b'  c._n-ee,r, ~ -\:o-f\ \_e, ~ - Facm~fau-(2-eCiS +0-
              2ro c~J__ujftb ili_j .Comf )a \_~t__c an--2j cv_p l~~£-
1-------f+-ce.-tv_cn__th~~ dd i__t i .Q{°)('A_l -14'5Q.--12a-to _m_~ _/1.. B-e,c__
....--- __ ,, ~-V                 o~
                               4l650.00 fco.cc__:th-e -#lfDQ..DQ Suro,_
                                   Pa~~ \ o-f ~
                  Case 1:20-cv-02137-JEJ-EBC Document 1 Filed 11/17/20 Page 9 of 10




~ ~-w-e Fe~LtCubL._ _
fl-eaS-e c:e~tu_ho.l-e Suro a£ -!#4oocoJ+------
o.cd pro(£5 $ (l\j Cn r.Y)_~ .a , , r,:.                                 ,           11



         -
        ,.bu{)~ ya..> foe LlOOC t'i m €,                    aod c~ ~
~,::: \
      - - \ !'I Cf..
                 , ...:, .              ,
                                       r,   T   ,          ''        •       . :rs
                                                                               -t




                                                                                     II .
                         z.,,Keem °John5on                                           INMATE MAJL                                                  ... ,.. . . , ..
                            D G
                         =oJ                                                         PA DEPT OF CORRECTIONS                                         .;      ,,·,:'t:-+
                                                                                                                                                                     .:   JS P0sTAGE»Pr1'NE
                           .    .    ..a.L.
                                   K ~8UCf
                                    ,..._-
                                     U    T  lf-                                                                                                    .·:~·
                                                                                                                                                 , _. _ ,4.½
                                                                                                                                                         ---- (t~..=a;
                                                                                                                                                              ...,__ ~ --
                                                                                                                                                 /;:1 .     -~1 ir 11~        932   $ ooJ.
                        j c.r.- Frq <Kvil) e                                                                                                                              '""""'"' ,,
                        I 111 AltGtmon-j- 'oouleVqrd                                                                                              , .,
                        FrGtc.Kvi/JeJ feon~lvc:1niq IICJOJ                                                                                   ....   t
                                               Ct.tr-e of: C 1-erK of Coc.Jf'+                                                                   "/ '~""
                               United s+trtes Distric.t Coor+haus-e..
                                                d35     "-1.
                                                           IA/qsh·•n_j+on Avenue
                                                    r:r.o. ""Box l l 't 8'
                    I                         ScrGtnton_/fe.no~/vqoiq I 3'5oJ
               .,
                '
- - - - - .J
                                                                                                        f
                                                                                11 1
           -   ~ -··----                                             ft /J II     1/,/ 1if!, If ,Iflit ft /11 'If I/· 11I, 11,1111, ,, II· I!·
                                                                                                                                                                                     Case 1:20-cv-02137-JEJ-EBC Document 1 Filed 11/17/20 Page 10 of 10




                                                   - ---------------------------~
